Order, Supreme Court, *459New York County (Joan B. Lobis, J.), entered on April 18, 1994, which granted the motion of Chemical Bank, as successor to Manufacturers Hanover Trust, to compel non-party witness Robert Wedinger to answer certain questions at an EBT, unanimously affirmed, with costs.
Wedinger’s invocation of the privilege against self-incrimination is meritless. He is no longer subject to criminal prosecution for the events forming the basis for the civil suit, such events having transpired more than five years ago. (See, 18 USC § 3282; CPL 30.10 [2] [b].)
We also note that Wedinger waived his right to assert the privilege when he entered his plea and that virtually all of the questions asked of him pertain to the plea. (United States v Pardo, 636 F2d 535 [DC Cir 1980].)
We have considered Wedinger’s other arguments and find them to be without merit. Concur—Wallach, J. P., Asch, Rubin and Williams, JJ.